Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, are rejected under 35 U.S.C. 103 as being unpatentable over US 7,137,479 to Ziaylek in view of US 6,378,654 to Ziaylek.
With regard to claim 1, Ziaylek ‘479 discloses the invention substantially as claimed including a system for storing and retrieving an object (see figs. 2-3), comprising: a carriage (36) configured for mounting on a mounting surface of a vehicle or structure; a trolley (24) mounted on the carriage, the trolley being configured to hold the object, and to move linearly between a first and a second position in relation to the carriage.  Ziaylek ‘479 does not disclose a handle system for retrieving the stored object, specifically a handle system comprising: a catch configured for mounting on the vehicle or structure; a first arm; a second arm secured to the trolley and coupled to the first arm so that the first arm is pivotable in relation to the second arm; and a bracket mounted on the second arm and configured to move in relation to the second arm between a first position at which a portion of the bracket engages the catch when the trolley is in the first position of the trolley; and a second position at which the portion of the bracket is disengaged from the catch.
Ziaylek ‘654 shows a similar storing and retrieving system for an object on a vehicle, the system comprising a handle system for retrieving the stored object, specifically a handle system comprising: a catch (54, fig. 5) configured for mounting on the vehicle or structure; a first arm (42, fig. 5); a second arm (34, fig. 5) secured to the object and coupled to the first arm so that the first arm is pivotable in relation to the second arm (fig. 5 shows 42 pivotal with respect to 34); and a bracket (46, fig. 4) mounted on the second arm and configured to move in relation to the second arm between a first position (fig. 5) at which a portion of the bracket engages the catch (fig. 5 shows 46 engaging 54 when object is in stored position) when the object is in the first position; and a second position (figs. 4, 6) at which the portion of the bracket is disengaged from the catch.
While Ziaylek ‘654 does not disclose a trolley for the object being stored, Ziaylek ‘479 provides all the claimed elements and it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to combine the teachings of Ziaylek ‘654 with Ziaylek ‘479 in order to provide a handle system for retrieving the stored object.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention and such handle system would provide structure attached to the vehicle for retrieving the stored object.
With regard to claim 2, wherein the catch (54) is configured to restrain the bracket and the second arm and thereby prevent the trolley from moving from the first to the second position of the trolley when the bracket engages the catch (figs. 4-6 show catch 54 restraining bracket 46 in order to hold the object in a stored position).
With regard to claim 3, wherein the carriage (36) comprises a table configured to rotate between a first and a second angular position in relation to the mounting surface (fig. 1 shows the table surface of carriage 36 rotated to a second angular position in relation to the mounting surface of the vehicle).
With regard to claim 5, Ziaylek ‘479 modified by Ziaylek ‘654 discloses the invention substantially as claimed, including wherein the first arm (42) is pivotally coupled to the second arm (34) by a pin (see figs. 4-6).
Allowable Subject Matter
Claims 4, 6-20, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

8/10/2022